 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TAFT L. HILL,                                      No. 1:19-cv-01221-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   C. PFEIFER, Warden at Kern Valley State
     Prison; et al.,                                    (Doc. Nos. 10, 12, 13)
15
                        Defendants.
16

17

18           Plaintiff Taft L. Hill is a state prisoner appearing pro se and in forma pauperis in this civil
19   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On October 18, 2019, the assigned magistrate judge issued findings and
22   recommendations, recommending that the action be dismissed due to plaintiff’s failure to state a
23   cognizable claim. (Doc. No. 10.) The findings and recommendations were served on plaintiff
24   and contained notice that objections there to were to be filed within twenty-one (21) days. (Id.)

25   On November 14, 2019, plaintiff filed his objections (Doc. No. 11), in addition to a motion for a

26   thirty-day extension of time to file a second amended complaint and a motion for appointment of

27   counsel. (Doc. Nos. 12, 13.)

28   /////
                                                       1
 1          However, plaintiff’s objections fail to meaningfully dispute the magistrate judge’s finding
 2   that his first amended complaint does not state a cognizable claim. As the magistrate judge
 3   pointed out, the First Amended Complaint does not allege facts which, if proven, would
 4   demonstrate that defendants’ deliberate indifference to the lack of certain cleaning supplies for

 5   plaintiff’s Continuous Positive Airway Pressure (“CPAP”) machine caused plaintiff to suffer

 6   harm. In addition, plaintiff appears to acknowledge that he is unable to allege any additional facts

 7   that would support a cognizable claim. (Doc. No. 11.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

10   objections, the court finds the findings and recommendations to be supported by the record and

11   by proper analysis.

12          Accordingly:

13          1.      The findings and recommendations issued on October 18, 2019 (Doc. No. 10) are

14                  adopted in full;
            2.      This action is dismissed, without leave to amend, for failure to state a cognizable
15
                    claim;
16
            3.      Plaintiff’s motions for an extension of time to file an amended complaint and for
17
                    appointment of counsel are denied as moot (Doc. Nos. 12, 13); and
18
            4.      The Clerk of the Court is respectfully directed to close this action.
19

20
     IT IS SO ORDERED.
21

22      Dated:     December 16, 2019
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                      2
